State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 24
 Michael Cutaia,
          Respondent,
       v.
 The Board of Managers of the
 160/170 Varick Street
 Condominium, et al.,
          Defendants,
 The Rector, Church Wardens and
 Vestrymen of Trinity Church in
 the City of New York, et al.,
          Appellants.
 ----------------------------
 Michilli Construction, Inc. et
 al.,
          Third-Party Appellants,
       v.
 A+ Installations Corp.
        Third-Party Defendant.
 (And Other Actions.)




 Michael J. Kozoriz, for appellants.
 Louis Grandelli, for respondent.



 Reargument ordered for a future Court session. Chief Judge DiFiore and Judges Rivera,
 Stein, Fahey, Garcia and Wilson concur.


 Decided April 1, 2021